Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Detailed Action
Applicant amended claims 1, 14 and 15 and presented claims 1-2, 4-8, 10-12 and 14-15 for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi, Pub. No.: US 2005/0097189 (Kashi) in view of Examiner's Official Notice.

Claim 1.	Kashi teaches:	
A method of invoking in a terminal at least one application service by a browser, said method comprising the following steps performed by the terminal:
-a reception step of receiving a first instruction defining at least one second element in the browser providing said at least one service, said first instruction defining at least one invocation data type; (Kashi, ¶¶ 13,  28, 33, 40, 58-59, based on a received instruction /code, a  phone number is identified as an invocation data type in a webpage loaded in a browser; the phone number is displayed as a clickable phone number/phone icon/second element in the browser to be executed when clicked by the user: “The mainFuncFN() function calls the parsePhoneNums( ) function, which in turn calls a match( ) function, which contains the regular expressions developed to recognize telephone numbers on downloaded documents”)
- after the reception step, a detection step of detecting at least one invocation data item in a first loaded page in said browser, the data item complying at least with the one invocation data type registered for said at least one service; (Kashi, ¶ 28, 33, 40, based on a received instruction, a  phone number is identified as an invocation data type in a first page loaded in a browser; the phone number is displayed as an highlighted phone number/second element in the browser to be executed when clicked by the user)
-an execution step of executing said at least one service in at least one third element in the browser, said execution step including:
executing an invocation function for invoking said at least one service, (Kashi, ¶¶ 40, 41, a function such as making a call or disconnecting a call is executed from a third element associated with the second element in the loaded page)
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third element. (¶ Kashi, 41, user is able to interact with the menu/the third element to control a phone call)
Kashi did not disclosed the second element and the third element in the loaded page as a second page and a third page. 
 The examiner takes official notice that displaying elements in a loaded page in a browser as a page/TAB as illustrated in FIGs 11-17  is well known in the art because the HTML/XHTML  in a web page instructs the web browser to retrieve a particular content and show the content as instructed based on a design choice; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify Kashi by opening a page tab in response to the user clicking on a highlighted phone number on the loaded web page and opening another page tab for displaying buttons in response to a click event/making a phone call for disconnecting the phone call as desired for achieving the same result of providing web browsers with the capability and Graphical User Interface (GUI) functionality for simplifying and enabling telephone connections directly from a computer.

Claim 14.	Kashi teaches:	
A non-transitory computer readable data medium storing a computer program including instructions for executing a method of invoking in a terminal at least one application service by a browser, when the instructions are executed by a processor of the terminal, wherein said method comprises the following steps performed by the terminal:
receiving a first instruction defining at least one second element in the browser providing said at least one service, said first instruction defining at least one invocation data type; (Kashi, ¶¶ 13,  28, 33, 40, 58-59, based on a received instruction /code, a  phone number is identified as an invocation data type in a webpage loaded in a browser; the phone number is displayed as an highlighted phone number/phone icon/second element in the browser to be executed when clicked by the user: “The mainFuncFN() function calls the parsePhoneNums( ) function, which in turn calls a match( ) function, which contains the regular expressions developed to recognize telephone numbers on downloaded documents”)
after receiving the first instruction, detecting at least one invocation data item in a first loaded page in said browser, the data item complying at least with one invocation data type registered for said at least one service; (Kashi, ¶ 28, 33, 40, based on a received instruction, a  phone number is identified as an invocation data type in a first page loaded in a browser; the phone number is displayed as an highlighted phone number/second element in the browser to be executed when clicked by the user)
invoking, in said first loaded page, said at least one service from said at least one detected invocation item; and (Kashi, ¶¶ 13,  28, 33, 40, 58-59, phone call service is invoked by making the identified phone number in the first page clickable: “The mainFuncFN() function calls the parsePhoneNums( ) function, which in turn calls a match( ) function, which contains the regular expressions developed to recognize telephone numbers on downloaded documents”)
executing said at least one service in at least one third element in the browser, said execution step including:
executing an invocation function for invoking said at least one service, (Kashi, ¶¶ 40, 41, a function such as making a call or disconnecting a call is executed from a third element associated with the second element in the loaded page)
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third element. (¶ Kashi, 41, user is able to interact with the menu/the third element to control a phone call)
Kashi did not disclosed the second element and the third element in the loaded page as a second page and a third page. 
 The examiner takes official notice that displaying elements in a loaded page in a browser as a page/TAB as illustrated in FIGs 11-17  is well known in the art because the HTML/XHTML  in a web page instructs the web browser to retrieve a particular content and show the content as instructed based on a design choice; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify Kashi by opening a page tab in response to the user clicking on a highlighted phone number on the loaded web page and opening another page tab for displaying buttons in response to a click event/making a phone call for disconnecting the phone call as desired for achieving the same result of providing web browsers with the capability and Graphical User Interface (GUI) functionality for simplifying and enabling telephone connections directly from a computer.

Claim 15.	Kashi teaches:
A terminal enabling at least one application service to be invoked by a browser, said terminal comprising: a processor; and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the terminal to:
receive a first instruction defining at least one second element in the browser providing said at least one service, said first instruction defining at least one invocation data type; (Kashi, ¶¶ 13,  28, 33, 40, 58-59, based on a received instruction /code, a  phone number is identified as an invocation data type in a webpage loaded in a browser; the phone number is displayed as an highlighted phone number/phone icon/second element in the browser to be executed when clicked by the user: “The mainFuncFN() function calls the parsePhoneNums( ) function, which in turn calls a match( ) function, which contains the regular expressions developed to recognize telephone numbers on downloaded documents”)
after receiving the first instructions, detect at least one invocation data item in a first loaded page in said browser, said data item complying with said at least one invocation data type registered for said at least one application service; (Kashi, ¶ 28, 33, 40, based on a received instruction, a  phone number is identified as an invocation data type in a first page loaded in a browser; the phone number is displayed as an highlighted phone number/second element in the browser to be executed when clicked by the user)
invoke, in said first loaded page, said at least one service from said at least one detected invocation data item; and (Kashi, ¶¶ 13,  28, 33, 40, 58-59, phone call service is invoked by making the identified phone number in the first page clickable: “The mainFuncFN() function calls the parsePhoneNums( ) function, which in turn calls a match( ) function, which contains the regular expressions developed to recognize telephone numbers on downloaded documents”)
executing said at least one service in at least one third element in the browser, said execution step including:
executing an invocation function for invoking said at least one service, (Kashi, ¶¶ 40, 41, a function such as making a call or disconnecting a call is executed from a third element associated with the second element in the loaded page)
displaying a control unit in said first loaded page, said displaying being caused by said execution of said invocation function, and wherein the control unit is accessible to a user for controlling said at least one service while said at least one service is being executed in said third element. (¶ Kashi, 41, user is able to interact with the menu/the third element to control a phone call)
Kashi did not disclosed the second element and the third element in the loaded page as a second page and a third page. 
 The examiner takes official notice that displaying elements in a loaded page in a browser as a page/TAB as illustrated in FIGs 11-17  is well known in the art because the HTML/XHTML  in a web page instructs the web browser to retrieve a particular content and show the content as instructed based on a design choice; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify Kashi by opening a page tab in response to the user clicking on a highlighted phone number on the loaded web page and opening another page tab for displaying buttons in response to a click event/making a phone call for disconnecting the phone call as desired for achieving the same result of providing web browsers with the capability and Graphical User Interface (GUI) functionality for simplifying and enabling telephone connections directly from a computer.

Claim 2.	The method according to claim 1, including, prior to the detection step, a registration step of registering said at least one invocation data type. (Kashi, ¶ 28, the data types are specified/registered)

Claim 3.	Canceled.

Claim 4.	The method according to claim 1, wherein said detection step comprises:
an identification step of identifying at least one invocation data item present in said first loaded page; and (Kashi, ¶ 28, the specified data types are detected automatically)
a determination step of determining, for at least one said identified invocation data whether said data item complies with said at least one data typ. (Kashi, ¶ 59, “regular expressions developed to recognize telephone numbers on downloaded documents”)

Claim 5.	The method according to claim 1, wherein said detection step includes at least one of the following:
- a step of semantically analyzing said first loaded page; and (Kashi, ¶¶ 28-29, 58, a downloaded page is semantically analyzed for identifying invocation data item such as “telephone numbers, mailing addresses, categories of words, icons, images, or embedded files, and specific details within specific file types ( e.g., an attribute of an audio or picture file)”)
- a step of detecting a coded marker in said first page in association with said at least one invocation data item. 

Claim 6.	The method according to claim 3, wherein:
- said first instruction defines at least one network address pointing to at least one third page; and (Kashi, ¶¶ 52-54, wherein “The Document Object Model (DOM) is a platform- and language-neutral application programming interface (API) standard that allows programs and scripts to dynamically access and update the content, structure, and style of documents (both HTML and XML)… when the highlighted phone number is left-clicked, it is interpreted as a hyperlink click which is intercepted by another piece of the Javascript code and the Telephony BHO and results in the IP telephony program being called” indicates that a first instruction includes at least one network address for activating a third page/menu for executing a function, making and controlling a call)
- said invocation step includes a step of triggering loading of said at least one third page from said at least one address; (Kashi, ¶¶ 52-54, wherein “The Document Object Model (DOM) is a platform- and language-neutral application programming interface (API) standard that allows programs and scripts to dynamically access and update the content, structure, and style of documents (both HTML and XML)… when the highlighted phone number is left-clicked, it is interpreted as a hyperlink click which is intercepted by another piece of the Javascript code and the Telephony BHO and results in the IP telephony program being called” indicates that a first instruction includes at least one network address for activating a third page/menu for executing a function, making and controlling a call)
said method including an execution step of executing said at least one service in said at least one third page. (Kashi, ¶¶ 52-54, wherein “The Document Object Model (DOM) is a platform- and language-neutral application programming interface (API) standard that allows programs and scripts to dynamically access and update the content, structure, and style of documents (both HTML and XML)… when the highlighted phone number is left-clicked, it is interpreted as a hyperlink click which is intercepted by another piece of the Javascript code and the Telephony BHO and results in the IP telephony program being called” indicates that a first instruction includes at least one network address for activating a third page/menu for executing a function, making and controlling a call)

Claim 7.	The method according to claim 6, wherein, during said detection step, said at least one second page is not loaded in said browser. (Kashi, ¶ 51, a second page/highlighted phone number/icon is not presented before being detected as phone number by PhoneNums() function which performs the parsing)

Claim 8.	The method according to claim 6, wherein:
- said first instruction defines the invocation function for invoking said at least one service: (Kashi, ¶¶ 51-54, Javascript code includes functions for invoking at least one service for making a call: “a function in the Javascript code entitled dial() is called…The dial() function creates a new type of URL in accordance with the specific implementation of the presently preferred embodiment. The inventive format of this new "phone" URL comprises "phone://<stripped telephone number>"”)
- said invocation step includes a step of invoking said invocation function. Kashi, ¶¶ 51-54, Javascript code includes functions for invoking at least one service for making a call: “a function in the Javascript code entitled dial() is called…The dial() function creates a new type of URL in accordance with the specific implementation of the presently preferred embodiment. The inventive format of this new "phone" URL comprises "phone://<stripped telephone number>"”)

Claim 9.	Canceled.

Claim 10.	The method according to claim 1, including a triggering step of triggering the provision of at least one notification indicating the accessibility of said at least one service in said first loaded page (Kashi, ¶ 15, a phone number is highlighted for notifying the user that the phone number is clickable)

Claim 11.	The method according to claim 10, wherein during said triggering step, said browser provides said at least one notification and displays the notification in said first loaded page. (Kashi, ¶ 15, a phone number in the loaded webpage is highlighted for notifying the user that the phone number is clickable)

Claim 12.	The method according to claim 11, wherein said triggering step includes a step of sending a command to at least one device to cause said device to provide said notification. (Kashi, ¶ 15, a phone number in the loaded webpage is highlighted in the user device on which the browser is running; meaning the instruction is sent to the user device)

Response to Amendment and Arguments
Applicant argument with respect to amended claim 1 is considered but are not persuasive for the following reason.
Applicant argues, “In KASHI, when the user performs a left-click (Fig. 3C), a new window is displayed, this window showing an IP telephony program. This IP telephony program is not only a control unit, but an IP telephony window containing an IP telephony program for executing the service (see paragraph [0039]). Thus, the service is executed in the same window in which the control unit is displayed”. Remarks, 6.
In response, a call service is executed by clicking a dial function in a menu opened in a loaded web page including a phone number that is transformed to a clickable phone number; displaying the clickable phone number as a second page and the menu as a third page is a matter of design choice. Evidently, when a call is in process, a user is able to end the call by clicking on the disconnect control from the menu in the loaded webpage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodrill et al., Patent No.: US 6,766,298: col. 5, ll. 6-58:
The method includes receiving a first hypertext markup language (HTML) request, generated by a user browser, for a first page for transport to the user browser via a Hypertext Transport Protocol (HTTP) connection. The method also includes accessing a selected extensible markup language (XML) page in response to reception of the first HTML request, and generating the first page based on runtime execution of the selected XML page by the server, the generating step including supplying voice application control content within the first page for execution by the user browser. Generation of the first page based on runtime time execution of the selected XML page enables voice application control to be supplied by the application server to a web browser, merely by implementing XML pages that define the application to be executed. Hence, web based voice applications can now be developed using open-source XML document development tools such as forms-based document development systems, as opposed to development environments that require compiling applications written in programming languages such as C, C++, PERL, Java, etc. Hence, voice enabled web can now be developed by individuals without the necessity of programming language experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159